People v Scott (2016 NY Slip Op 05071)





People v Scott


2016 NY Slip Op 05071


Decided on June 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2016

Sweeny, J.P., Acosta, Feinman, Kapnick, Webber, JJ.


1575 4346/12

[*1]The People of the State of New York, Respondent,
vCharles Scott, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren J. Springer of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Judgment, Supreme Court, New York County (Juan M. Merchan, J.), rendered April 10, 2013, as amended May 1, 2013, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, unanimously affirmed.
Defendant's challenge to the voluntariness of his plea is unpreserved (see People v Conceicao, 26 NY3d 375 [2015]), and we decline to review it in the interest of justice. As an alternative holding, we find that the voluntariness of the plea was not undermined by the court's brief reference to defendant (who had numerous prior felony convictions) as a "discretionary persistent felony offender," especially since the court immediately stated that the maximum sentence defendant could receive if convicted after trial was 3½ to 7 years; such a sentence would assume sentencing as a second, but not persistent, felony offender.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 28, 2016
DEPUTY CLERK